963 So. 2d 929 (2007)
Dwayne Lee NEWTON, Petitioner,
v.
STATE of Florida, Respondent.
No. 4D07-2556.
District Court of Appeal of Florida, Fourth District.
August 29, 2007.
Dwayne Lee Newton, Stuart, pro se.
Bill McCollum, Attorney General, Tallahassee, and Katherine Y. McIntire, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
The petition for writ of habeas corpus is granted. See Alexander v. Judd, 930 So. 2d 847 (Fla. 2d DCA 2006). The trial court could not rely on the violation of conditions of pretrial release in a prior case to categorically deny pretrial release in this case. Id.; see § 903.0471, Fla. Stat. (2006). If it has not already done so, the trial court shall hold a bond hearing and consider pretrial release for this case. If the state moves for pretrial detention and the statutory requirements are met, the court may order petitioner detained without bond in this case. See § 907.041(4)(c), Fla. Stat. (2007).
KLEIN, STEVENSON and GROSS, JJ., concur.